Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered March 5, 2007, convicting defendant, after a nonjury trial, of public lewdness, and sentencing him to a term of 1 year’s probation, unanimously affirmed.
The superceding information charging defendant with public lewdness pursuant to Penal Law § 245.00 was facially sufficient. The “public place” requirement was satisfied by allegations that adequately described the premises (an entry vestibule), defendant’s conduct and the surrounding circumstances, so as to warrant the inference that defendant committed a lewd act in a place where he would likely be observed by casual passersby (see People v McNamara, 78 NY2d 626 [1991]). Concur—Sweeny, J.P., Freedman, Richter, Manzanet-Daniels and Román, JJ.